Opinion issued February 26, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00031-CV
                            ———————————
                          DAVID SEMIEN, Appellant
                                         V.
                    RESCAR COMPANIES, INC., Appellee


                    On Appeal from the 128th District Court
                             Orange County, Texas
                       Trial Court Case No. A-130298-C


                          MEMORANDUM OPINION

      The parties have filed a “Stipulation of Dismissal of Appeal with Prejudice,”

in which the parties state that they have “resolved the dispute” and in which

appellant, David Semien, requests that the appeal be dismissed. We construe the

parties’ filing as a motion to dismiss the appeal. No opinion has issued.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2